El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Alegando el peticionario estar ejerciendo el cargo de .auditor del municipio de Ponce por baber sido nombrado legalmente para dicho cargo, presentó una petición de injunction solicitando que la corte inferior dictara nn auto de injunction perpetuo dirigido a los demandados, Francisco Parra Capó, y Eugenio Lecompte, para que se abs-tengan de estorbar al peticionario en sus funciones como tal auditor municipal.
*758La petición niega el carácter de alcalde de Francisco Pa-rra Capó del municipio de Ponce, y que éste, sin autoridad de ley trata de entorpecer en su cargo al peticionario, pro-poniendo nombrar en su puesto al segundo de los. deman-dados, quien además se propone desempeñar sus funciones.
La corte inferior denegó de plano la petición de injunction y fundó su sentencia en haber antes resuelto el caso núm. 12,813 sobre quo warranto■ contra Blas Oliveras decla-rando que nunca existió vacante alguna en el cargo de al-calde del municipio de Ponce y sosteniendo en dicho caso la autoridad legal de F.rancisco Parra Capó como alcalde de dicho municipio. Aún cuando estamos conformes con la conclusión a que llegó la corte inferior negando el injunction, el fundamento de la resolución es enteramente erróneo. La razón esencial debe ser que el injunction no es el reme-dio adecuado para ejercer su acción el peticionario. En el caso de Nieves v. Foote, 30 D.P.R. 817, se estableció el prin-cipio de que el injunction, como remedio de equidad, no es el apropiado para ser ejercido contra el funcionario o cuerpo que pueda destituir e impedir la destitución de un empleado público, ni contra la persona nombrada en lugar del oficial destituido para restringirle en el ejercicio de los deberes de su cargo. La razón de este principio parece que des--cansa en la teoría de que un cargo público no es un dere-cho de propiedad que la equidad pueda mantener o hacer respetar. Esto no impide, sin embargo, que como el cargo deriva emolumentos, el oficial destituido ilegalmente tenga su acción en ley para el cobro de los mismos.
Además, la petición de injunction envuelve una conten-ción respecto al título de alcalde del demandado Francisco Parra Capó, del municipio de Ponce. No importa cuál sea el color de su autoridad como tal alcalde, pues de todos modos esta cuestión no podía ser determinada mediante el .remedio de injunction.
“El derecho a un cargo no puede juzgarse mediante uña acción *759en equidad o injunction. Un funcionario no puede sostener una de-manda en equidad para impedir su separación del cargo y el nombra-miento de su sucesor. Si su sucesor ha sido nombrado, su remedio es el quo warranto; si el cargo está vacante, su remedio es el mandamus para obligar su restitución. Y así el injunction no procederá para impedir que un funcionario público que está en posesión de facto, no ejercite los deberes de su cargo, por el fundamento de que no es legalmente el propietario de dicho cargo. El derecho de una persona que reclama un cargo so color de la ley, y lo desempeña de facto, no puede ser atacado colateralmente; debe ser atacado por el procedimiento directo de quo warranto.” 22 R.C.L. pág. 681.
Se ha declarado asimismo de que la limitación en cnanto a que esta clase de controversias sean resueltas en accio-nes de ley, con exclusión de los remedios de equidad, no implica la negación de los principios constitucionales del debido procedimiento de ley o la igual protección de las leyes. 14 R.C.L. 374.

Por lo expuesto, la sentencia inferior debe confirmarse.